DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid.  Applicant's submission filed on 07/01/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tanaka (US 2001/0024101).

Regarding claim 1,
Tanaka discloses (Fig. 11):
A speed calculation device (fig. 11, 6d) that calculates the speed of an object to be driven from output pulses obtained from an encoder (11, ¶0114) connected to the object to be driven (motor connected to 11, ¶0114), wherein the duty cycle of the output pulses is measured (¶0117), wherein the speed is calculated using the half cycles of the output pulses if the duty cycle is within a prescribed range (Fig. 12A, T1, T3, two measurements for the rising and falling edge or a half period, when motor velocity is low speed, ¶0117-¶0118), and wherein the speed is calculated using the full cycles of the output pulses if the duty cycle is outside of the prescribed range (high speed, Fig. 12B, T1, uses full cycles when sufficiently fast, ¶0117-¶0118).

Regarding claim 2,
Tanaka discloses (Fig. 11):
wherein it is determined whether the rotation speed of the object to be driven is a constant speed (Fig. 11, 6d, determines speed constantly each cycle, ¶0119), wherein the duty cycle of the output pulses when the rotation speed of the object to be driven is the constant speed is measured (¶0119).

Regarding claim 3,
Tanaka discloses (Fig. 11):
wherein the prescribed range is X%, plus or minus, of the duty cycle 50% (where X is a prescribed threshold value) (¶0122-¶0123).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2001/0024101) in view of Thyagarajan (US 2013/0093372).

Regarding claim 4,
Tanaka discloses (Fig. 11):
a motor speed calculation unit (Fig. 11, 6d) for calculating the speed of the motor (connected to 11) from output pulses obtained from an encoder (Fig. 1, 13) connected to the motor (4, ¶0028-¶0029); and a control unit (Fig. 7, 6) for receiving the motor speed (output from 6d) from the motor speed calculation unit (6d, ¶0030)
wherein the motor speed calculation unit (Fig. 11, 6d): measures the duty cycle of the output pulses (Fig. 12B, T1, T2, ¶0118); calculates the speed using the half cycles, of the output pulses if the duty cycle is within a prescribed range from 50% (Fig. 12A, T1, T3, two measurements for the rising and falling edge or a half period, when motor velocity is low speed, ¶0117-¶0118) ; calculates the speed using the full cycles of the output pulses if the duty ratio is outside of the prescribed range from 50% (high speed, Fig. 12B, T1, uses full cycles when sufficiently fast, ¶0117-¶0118).

They do not disclose:
A power conversion device comprising: an inverter for converting DC voltage into AC voltage and supplying the same to a motor;
and controlling the inverter

However, Thyagarajan teaches (Fig. 1A):
A power conversion device (Fig. 1A, all elements) comprising: an inverter (188) for converting DC voltage into AC voltage (¶0019-¶0022) and supplying the same to a motor (117, ¶0021-¶0022);
and controlling the inverter (Fig. 1A, 188, ¶0022)

Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor speed control system from Tanaka that position and speed controls a motor using an encoder and a motor driver (¶0058) and utilize the inverter from Thyagarajan with the encoder system, in order to position and velocity control a motor as taught by Thyagarajan (¶0006). This would use the inverter to power the motor to enable more precise motor control which would increase reliability which decreases cost.

Regarding claim 5,
Tanaka discloses (Figs. 12A-C):
wherein the measurement of the duty cycle and the selection of the speed calculation method are performed at the first constant speed reaching after the power source of the device is turned on to start the motor (Figs. 12A-C, assumes power is always on, ¶0117-¶0119).

Regarding claim 6,
Tanaka discloses (Figs. 12A-12C):
wherein the measurement of the duty cycle and the selection of the speed calculation method are performed each time the constant speed is reached after the power source of the device is turned on to start the motor  (Figs. 12A-C, assumes power is always on and calculates speed each duty cycle, ¶0117-¶0119).

Regarding claim 7,
Tanaka discloses (Figs. 12A-C):
wherein the measurement of the duty cycle and the selection of the speed calculation method (¶0122) are performed at the first constant speed reaching after (constantly calculates speed and duty cycle, ¶0117-¶0119), among a plurality of connected motors (Fig. 1, motors 1, 4, and 7), the motor to be driven is selected (motor 4 is controlled and driven with the encoder, ¶0047-¶0049).

Regarding claim 8,
Tanaka discloses (Figs. 12A-C):
wherein the measurement of the duty cycle and the selection of the speed calculation method (¶0122) are performed at the first constant speed reaching after the parameter of the motor to be driven is set (parameter being the start command, ¶0047-¶0049, ¶0156).

Regarding claim 9,
Tanaka discloses (Figs. 12A-C):
wherein the measurement of the duty cycle and the selection of the speed calculation method are performed at the first constant speed reaching after the parameter of the motor to be driven is automatically measured (parameter being the target speed being compared to the actual speed, ¶0047-¶0049, ¶0156).

Regarding claim 10,
Tanaka discloses (Figs. 12A-C):
wherein the measurement of the duty cycle and the selection of the speed calculation method are performed at the first constant speed (¶0122) reaching after the parameter for representing the characteristic (Fig. 17, characteristic being reverse or forward rotation) of the encoder (13) mounted on the motor (1) to be driven is set (¶0157-¶158).

Regarding claim 11,
Tanaka discloses (Fig. 11):
wherein the timing at which the duty cycle of the output pulses is measured is the timing at which it is determined that the motor has the constant speed (duty cycle is constantly measured ¶0117-¶0119), and wherein for the determination of the timing, the control unit uses a motor speed instruction (Fig. 17, target speed, ¶0039)
to control the speed of the motor (¶0039).

They do not disclose:
Given to the inverter

However, Thyagarajan teaches (Fig. 1A):
given to the inverter (fig. 1A)

Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor speed control system from Tanaka that position and speed controls a motor using an encoder and a motor driver (¶0058) and utilize the inverter from Thyagarajan with the encoder system, in order to position and velocity control a motor as taught by Thyagarajan (¶0006). This would use the inverter to power the motor to enable more precise motor control which would increase reliability which decreases cost.

Regarding claim 12,
Tanaka discloses (Fig. 12A):
wherein the motor speed calculation unit (Fig. 11, 6d)  indirectly measures the duty cycle of the output pulses on the basis of the change between the speeds calculated by using the half cycles of the output pulses (Fig. 12A, ¶0115).

Regarding claim 13,
Tanaka discloses (Fig. 11):
wherein the motor speed calculation unit (Fig. 11, 6d): obtains the prediction value of the half cycle of the future output pulse on the basis of the acceleration and deceleration rate of the motor by the motor speed instruction calculated by the control unit (stored in 6dc, ¶0114); and compares the prediction value with the half cycles detected from the output pulses, and determines whether the duty cycles are within the prescribed range from 50% (¶0125-¶0127).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2001/0024101) in view of Thyagarajan (US 2013/0093372) and Lee (US 2016/0077121).

Regarding claim 14,
Tanaka discloses (Fig. 11):
a speed calculation unit (Fig. 11, 6d) for calculating the speed of the motor (detected velocity V) from output pulses (from 11) obtained from an encoder (11) connected to the motor (4, ¶0028-¶0029); and a control unit (Fig. 7, 6) for receiving the motor speed (output from 6d) from the speed calculation unit (6d, ¶0030)
wherein the speed calculation unit (6d): measures the duty cycle during constant speed of the output pulses (Fig. 12A, ¶0119); measures a first half cycle (Fig. 12A, ENC-A, T1-T3) of the output pulse to calculate the motor speed by first calculation using the duty cycle during constant speed with respect to the first half cycle (Fig. 12A, ENC-A, T1-T3, ¶0117); and measures a second half cycle (T2-T4) of the output pulse to calculate the motor speed by second calculation using the duty cycle during constant speed with respect to the second half cycle (¶0125-¶0127), wherein the first half cycle Ti (Fig. 12A, T1-T3) that is the half cycle from first transition to second transition of the output pulse is measured (¶0125), wherein the second half cycle T2 that is the half cycle from the second transition to the first transition of the output pulse is measured (t2-t4), and wherein the first calculation or the second calculation is applied to the half cycle whose measurement is ended most recently, and the most recent motor speed is calculated (¶0125-¶0127),

They do not disclose:
A power conversion device comprising: an inverter for converting DC voltage into AC voltage  and supplying the same to a motor;
and controlling the inverter,
wherein the first calculation is N = 60/((T1x100/D)xp[rpm], and the second calculation is N = 60/((T2x100/(100-D))xp) [rpm], where N is the rotation number (rpm) of the motor, D is the duty cycle during constant speed (%), the Ti is the length of the first half cycle (sec), the T2 is the length of the second half cycle (sec), and p is the number of pulses [ppr] generated by the encoder per revolution of the motor.

However, Thyagarajan teaches (Fig. 1A):
A power conversion device (Fig. 1A, all elements) comprising: an inverter (188) for converting DC voltage into AC voltage (¶0019-¶0022) and supplying the same to a motor (117, ¶0021-¶0022);
and controlling the inverter (Fig. 1A, 188, ¶0022),

Lee teaches:
wherein the first calculation is N = 60/((T1x100/D)xp[rpm], and the second calculation is N = 60/((T2x100/(100-D))xp) [rpm], where N is the rotation number (rpm) of the motor, D is the duty cycle during constant speed (%), the Ti is the length of the first half cycle (sec), the T2 is the length of the second half cycle (sec), and p is the number of pulses [ppr] generated by the encoder per revolution of the motor (EQN. 5, ¶0016-¶0017).

Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor speed control system from Tanaka that position and speed controls a motor using an encoder and a motor driver (¶0058) and utilize the inverter from Thyagarajan with the encoder system, in order to position and velocity control a motor as taught by Thyagarajan (¶0006). This would use the inverter to power the motor to enable more precise motor control which would increase reliability which decreases cost.
It would have been further obvious to take this combination and utilize the equations from Lee to calculated the half cycle equations in order to determine the speed to feed back into the system of Tanaka and Thyagarajan as taught by Lee (¶0015-¶0016).

Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive. 
Regarding applicants arguments pertaining to claims 1-14, applicant argues that Tanka does not disclose “the prescribed range of the duty cycle” and “to determine the speed of the motor based on a determination of whether the duty cycle is within a prescribed range or not.” Applicant further argues that Tanaka does not disclose or teach anything about the duty cycle.  However, in ¶0119, Tanka teaches “since it is never be affected by variations of the duty ratio of either of the encoder pulses and of the phase difference between them, the motor velocity can be detected with constant high accuracy from a distance corresponding to the single cycle of either of the encoder pulses and the period of time for the single cycle of the encoder pulse.”
As such, examiner believes Tanaka to teach the claim limitations for claims 1-14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eddleman et al. (US 2015/0295589) – encoder system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846